Citation Nr: 0313002	
Decision Date: 06/17/03    Archive Date: 06/24/03

DOCKET NO.  01-09 758A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to service connection for a psychiatric 
disability other than post-traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel




INTRODUCTION

The veteran had active service from August 1966 to May 1968.

In a November 2002 decision, the Board denied service 
connection for PTSD and undertook additional development for 
the issue as styled above, to include the obtaining of 
additional VA treatment records and scheduling another VA 
medical examination.  The authority under which the 
additional development was undertaken, however, has been 
removed or restricted.  In Disabled American Veterans (DAV), 
et al v. Secretary of Veterans Affairs, 02-7304, -7305, -7316 
(Fed. Cir. May 1, 2003), the Court of Appeals for the Federal 
Circuit held that, in most instances, the Board does not have 
the statutory authority to obtain additional evidence and 
consider it in its decision without first remanding the case 
to the agency of original jurisdiction, in this case, the RO.  

The additional development conducted by the Board, as to this 
issue, did not yield any additional information or evidence 
pertinent to the issue of this decision.  Therefore, the 
Board concludes it may proceed consistently with the holding 
of DAV v. Secretary of Veterans Affairs, supra.  
Specifically, he failed to report for an examination.  
Medical records received shown treatment in the recent past 
but offered no indication as to the etiology of the 
psychiatric pathology.  Thus these records are not probative 
to the instant issue.


FINDINGS OF FACT

1.  The veteran has a current non-service-connected mental 
disorder of depression.

2.  The Report of Medical History for the physical 
examination for induction reflects a prior history of nervous 
trouble of any sort.

3.  Service Medical Records (SMR) reflect no entries, 
findings, or treatments for a continuing mental disorder.

4.  SMR reflect two entries for an acute and transitory 
episode of nervous stomach and nervous, but no diagnosis of 
disease or a disorder.

5.  SMR reflect no entries which indicate that complaints of 
a "nervous stomach" are a manifestation of any acquired 
mental disorder.

6.  The physical examination at separation rated all areas as 
normal.

7.  The veteran was mailed notice of a scheduled medical 
examination at his address of record, and the notice was not 
returned as undelivered as mailed.

8.  The veteran failed to report for a scheduled medical 
examination.

9.  Evidence on file does not demonstrate a relation ship 
between any current psychiatric disorder and service.


CONCLUSION OF LAW

It has not been shown that the veteran has a chronic acquired 
mental disorder which was incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.306, 3.655(b) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), as codified at 38 U.S.C.A. § 5100 et. 
seq. (West 2002) became law.  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  There have also been final regulations 
promulgated to implement the new law.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2002).  This change in the law is 
potentially applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

However, a recent decision rendered by the United States 
Court of Appeals for the Federal Circuit held that Section 3 
of the VCAA of 2000, dealing with notice and duty to assist 
requirements, does not apply retroactively to any claim filed 
prior to the date of enactment of that Act and not final as 
of that date.  Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 
2002).  Thus, since appellant's claim at issue obviously was 
not final on November 9, 2000, it appears that Section 3 of 
the VCAA, dealing with notice and duty to assist 
requirements, may not be applicable here.

Assuming, arguendo, however, that Section 3 of the VCAA is 
applicable in the instant appeal, after reviewing the record, 
the Board is satisfied that the statutory requirements have 
been met.  In an April 2001 letter, the RO informed the 
veteran of the provisions of the VCAA and explained the VA's 
duty to assist.  Therefore, the Board finds that VA has 
complied with the notification requirements of the VCAA and 
the implementing regulations.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

As concerns the duty to assist, the RO sent the veteran an 
October 2001 letter which provided detailed instructions on 
how to file and support a claim for an acquired mental 
disorder.  The RO also obtained the veteran's VA outpatient 
treatment records, which include a behavioral health 
evaluation, and they are associated with the claim file.  
Additional evidence or information identified by the veteran 
in an October 2002 statement which could be obtained to 
substantiate his claim has been obtained and associated with 
the case file.  The Board is unaware of any such outstanding 
evidence or information.  Therefore, the Board is also 
satisfied that all relevant facts have been properly 
developed, and that VA has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.  
38 C.F.R. §§ 3.159, 3.326(a) (2002).  Accordingly, the Board 
may decide the case on the merits.
Service connection may be established for disability 
resulting from injury or disease incurred in service.  38 
U.S.C.A. § 1110.  Present disability resulting from disease 
or injury in service is required to establish entitlement to 
service connection. Degmetich v. Brown, 104 F. 3d 1328 (Fed. 
Cir. 1997).  To establish service connection for a 
disability, there must be competent evidence of a current 
disability (medical diagnosis), of incurrence or aggravation 
of a disease or injury in service (lay or medical evidence), 
and of a nexus between the in-service injury or disease and 
the current disability (medical evidence).  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. § 3.303 (2002); Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).  When making a determination of 
service connection, VA must administer its regulations under 
a broad and liberal interpretation consistent with the facts 
in each case.  38 C.F.R. § 3.303(a) (2002).
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1112(a)(1) (West 2002); 
38 C.F.R. § 3.303(d) (2002).  A pre-existing disease or 
disorder may be service-connected to the extent that it is 
aggravated beyond its natural progression by military 
service.  38 C.F.R. § 3.306 (2002).  Further, when a claimant 
fails to report for an examination scheduled in conjunction 
with any original claim, the claim shall be rated on the 
evidence of record.  38 C.F.R. § 3.655(b) (2002).
The physical examination at induction reflects that the 
examiner noted nervousness without further comment in 
response to the veteran's notation of a prior history of 
nervous trouble of any sort.  On clinical evaluation no 
abnormal psychiatric findings were reported.  SMR reflect a 
March 1968 entry of an upper respiratory infection and 
nervous stomach.  Actifed and Donital were prescribed.  An 
April 1968 entry reflects a complaint of nervousness and a 
notation that the veteran will separate in 22 days.  Librium 
was prescribed.  The physical examination at separation rated 
all areas as normal.  There is no record of any treatment for 
a nervous stomach or nervousness within one year after 
separation of service.
A VA examination was conducted in June 2000.  He reported 
being depressed since service.  He reported being seen 
regularly for nerves while in service.  It was noted that 
stressors included concerns with his wife's health and 
employment problems.  Recurrent depression was the pertinent 
diagnosis.  No opinion as to etiology was noted on the 
examination report.  Similarly, as noted above, additional 
medical records were obtained, but they show only treatment 
of current pathology and do not contain an opinion as to 
etiology.  It was for this reason that additional examination 
was scheduled.
A January 2003 letter notified the veteran that the VA 
Medical Center, Erie, Pennsylvania, would schedule him for an 
examination.  The letter also notified the veteran of the 
provisions of 38 C.F.R. § 3.655(b) (2002) if he failed to 
report.  The examination was scheduled for March 31, 2003, at 
the VA Medical Center, Buffalo, New York, and notice was 
mailed to the veteran's address of record.  The notice was 
not returned undelivered.  There has been no allegation of 
good cause in the failure to report, and there has been no 
indication of a current willingness to report for an 
examination.
The evidence of record contains no medical evidence which 
links any acquired mental disorder with which the veteran may 
be diagnosed with his military service.  Further, there is no 
evidence that the veteran's military service aggravated any 
acquired mental condition which may have existed prior to 
service.  Accordingly, the preponderance of the evidence is 
against the granting of service connection for any acquired 
mental disorder.


ORDER

Entitlement to service connection for an acquired mental 
disorder is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

